Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 1/15/21.
	Claims 1-10 are pending.
	The English translations of the three JP priority documents are acknowledged.  Since the JP priority document, JP2015-218015, filed 11/5/2015 does not have support for the subject matter claimed in each independent claim, the effective filing date of this application is deemed to be 5/12/16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Pub. No. US 2014/0334371, (“Kim”) in view of Martinez Tarradell et al., Pub. No. US 2018/0376531, (“Martinez”).
Independent Claims
Regarding independent claim 1, Kim teaches the claimed limitations “A user equipment (Fig. 18, UE; see also, UE 1305 in Fig. 13) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of the user equipment and a base station, comprising: 
a receiving unit (Fig. 18, transceiver 1805) that receives, from the base station, a system information block type 2 (SIB2) including instruction information (see Fig. 18 and paragraph no. 0095, system information from a base station or ENB 1310 (see Fig. 13) and the system information includes various parameters; the system information inherently includes SIB2 since the network in Kim is an LTE network and LTE includes system information such as MIB, SIB1, SIB2, etc.); 
a determining unit (Fig. 18, controller 1810) that determines whether or not the base station has the function on the basis of the instruction information received through the receiving unit (when the UE 1305 receives SIB2 from the ENB 1310, the UE determines whether or not the ENB has a “function” as that term is broadly construed since the SIB2 includes various parameters pertaining to the ENB; for example, the “function” can read on whether or not the ENB supports context preservation as shown in Fig. 13); and 
a transmitting unit that transmits a message including context retention information indicating that the user equipment retains user equipment side context information to the base station when the determining unit determines that the base station has the function” (Fig. 13, step 1355; see also, paragraph nos. 0182-0185, and especially paragraph no. 0185, “If the UE 1305 transmits the modified RRC connection request message at step 1355, the eNB 1310 searches for the UE context by referencing the UE identifier included in the message”) as recited with the exception of the striked-through limitations.
indicating whether or not the base station supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme.”
Martinez teaches/suggests this limitation, see Fig. 1, step 0, and paragraph no. 0026, “the eNodeB 120 can send a system information block type 1 (SIB1)(msg.0) to the UE 110, and the SIB1 can include a ‘CIoT-Allowed’ flag to indicate whether the eNodeB 120 supports the CIoT EPS optimization.”  This disclosure is also supported in the provisional application (“the provisional”), 62/277,881, filed 1/12/2016, of Martinez.  Hence, Martinez qualifies as prior art.  In the provisional, Martinez also discloses “this new ‘CIoT-Allowed’ flag could be defined in SIB1” in which the term “could” suggests that other SIBs, such as SIB2, may be used (see the paragraph bridging pages 4 and 5).  See also page 7 of the provisional which discloses “The eNB might add those new flag as part of legacy SIB(s) or in new SIB(s) that might be created” which suggests that other legacy SIB(s) such as SIB2 may be used to include the new flag. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Kim by incorporating the teachings of Martinez to allow the UE to use the CIoT EPS optimization protocol to improve small data delivery and to avoid an unnecessary UE request, as suggested by Martinez in paragraph no. 0025 of the non-provisional application and page 4 of the provisional.
Regarding independent claim 7, this independent claim is a corresponding method claim of the apparatus claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Regarding independent claim 4, Kim teaches the claimed limitations “A base station (Fig. 19) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of a user equipment and the base station, comprising: 
a transmitting unit (Fig. 19, transceiver 1905) that transmits a system information block type 2 (SIB2) including instruction information, to the user equipment, indicating whether or not the base station (see Fig. 19 and paragraph no. 0095, transceiver 1905 transmits system information from a base station or ENB 1310 (see Fig. 13) and the system information includes various parameters; the system information inherently includes SIB2 since the network in Kim is an LTE network and LTE includes system information such as MIB, SIB1, SIB2, etc. ); and 
a receiving unit (Fig. 19, transceiver 1905) that receives, from the user equipment, a message including context retention information indicating that the user equipment retains user equipment side context information when the user equipment determines that the base station has the function on the basis of the instruction information” (Fig. modified RRC connection request message at step 1355, the eNB 1310 searches for the UE context by referencing the UE identifier included in the message”) as recited with the exception of the striked-through limitations.
Kim does not teach “supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme.”
Martinez teaches/suggests this limitation, see Fig. 1, step 0, and paragraph no. 0026, “the eNodeB 120 can send a system information block type 1 (SIB1)(msg.0) to the UE 110, and the SIB1 can include a ‘CIoT-Allowed’ flag to indicate whether the eNodeB 120 supports the CIoT EPS optimization.”  This disclosure is also supported in the provisional application (“the provisional”), 62/277,881, filed 1/12/2016, of Martinez.  Hence, Martinez qualifies as prior art.  In the provisional, Martinez also discloses “this new ‘CIoT-Allowed’ flag could be defined in SIB1” in which the term “could” suggests that other SIBs, such as SIB2, may be used (see the paragraph bridging pages 4 and 5).  See also page 7 of the provisional which discloses “The eNB might add those new flag as part of legacy SIB(s) or in new SIB(s) that might be created” which suggests that other legacy SIB(s) such as SIB2 may be used to include the new flag. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Kim by incorporating the teachings of Martinez to allow the UE to use the CIoT EPS optimization protocol to improve small 
Regarding independent claim 8, this independent claim is a corresponding method claim of the apparatus claim 4 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 4 applies with equal force to this independent claim.
Dependent Claims
Regarding claims 2 and 5, Kim further teaches “wherein the receiving unit receives the instruction information included in broadcast information or a Random Access Response” (the SIB2 is included in a broadcast information, see paragraph no. 0095). 
Regarding claims 3 and 6, Kim further teaches “wherein the transmitting unit uses a resume ID in a scheme having a connection retention state as a state in which the context information is retained as the context retention information, and transmits a connection resume request message including the resume ID to the base station as the message” (paragraph no. 0185, the UE identifier reads on “resume ID” and this UE identifier is included in the modified RRC connection request message).
Regarding claims 9 and 10, Kim further teaches “wherein the transmitting unit uses a resume ID in a scheme having a connection retention state as a state in which the context information is retained as the context retention information, and transmits a .
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., Pub. No. US 2016/0007213, (“Cui”), in view of Ryu et al., Pub. No. US 2018/0352416, (“Ryu”), and Kim.
Independent Claims
Regarding independent claim 1, Cui teaches the claimed limitations “A user equipment (Fig. 4, see also Fig. 10 which references a UE) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of the user equipment and a base station, comprising: 
a receiving unit (Fig. 4, transmission component which inherently includes a receiving unit as part of a transceiver or as a separate receiver) that receives, from the base station, a system information block type 2 (SIB2) including instruction information indicating whether or not the base station (paragraph no. 0189, “The UE obtains SIB2 information … the eNB adds information about the capability of the eNB in supporting an optimized small data processing method and the supported small data processing solutions into SIB2”); 
a determining unit (inherent processor in the UE) that determines whether or not the base station has the function on the basis of the instruction information received through the receiving unit (paragraph no. 0191, “after the UE learns about the small data processing solutions supported by the eNB via the system message”); and 
a transmitting unit (Fig. 4, transmission component) that transmits a message including  (the UE sends one or more messages to the eNB after receiving the eNB’s capability information; see also, Fig. 9, messages S910, S918, S922 which could be the one or more messages) as recited with the exception of the striked-through limitations.
Cui does not teach the limitations “supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme” and “context retention information indicating that the user equipment retains user equipment side context information.”
Cui does teach that the eNB indicates support for certain small data processing methods which is deemed analogous to a CIoT EPS optimization scheme since both involve processing small amounts of data, see paragraph no. 0002 which discloses smart home service.

Kim teaches a UE sending context retention information to a base station, see paragraph no. 0185.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Cui by incorporating the teachings of Ryu to allow the UE to use the CIoT EPS optimization protocol to improve small data delivery, as suggested by Ryu in paragraph no. 0503.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui and Ryu by incorporating the teachings of Kim to minimize the signaling between the UE and base station when the UE reconnects to the network, thereby saving battery power of the UE, as suggested by Kim in paragraph no. 0011.
Regarding independent claim 7, this independent claim is a corresponding method claim of the apparatus claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Regarding independent claim 4, Cui teaches the claimed limitations “A base station (Fig. 5) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of a user equipment and the base station, comprising: 
a transmitting unit (Fig. 5, transmission component) that transmits a system information block type 2 (SIB2) including instruction information, to the user equipment, indicating whether or not the base station (paragraph no. 0189, “The UE obtains SIB2 information … the eNB adds information about the capability of the eNB in supporting an optimized small data processing method and the supported small data processing solutions into SIB2”); and 
a receiving unit (Fig. 5, transmission component which inherently includes a receiving unit as part of a transceiver or as a separate receiver) that receives, from the user equipment, a message including (the UE sends one or more messages to the eNB after receiving the eNB’s capability information; see also, Fig. 9, messages S910, S918, S922 which could be the one or more messages) as recited with the exception of the striked-through limitations.
Cui does not teach the limitations “supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme” and “context retention information indicating that the user equipment retains user equipment side context information.”
Cui does teach that the eNB indicates support for certain small data processing methods which is deemed analogous to a CIoT EPS optimization scheme since both involve processing small amounts of data, see paragraph no. 0002 which discloses smart home service.
Ryu teaches that CIoT EPS optimization supports improved small data delivery, see paragraph no. 0503.
Kim teaches a UE sending context retention information to a base station, see paragraph no. 0185.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Cui by incorporating the teachings of Ryu to allow the base station to use the CIoT EPS optimization protocol to improve small data delivery, as suggested by Ryu in paragraph no. 0503.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui and Ryu by incorporating the teachings of Kim to minimize the signaling between the UE and base station when the UE reconnects to the network, thereby reducing the data reconnection time between the network and the UE which is a well known advantage of saving and re-using a UE context.
Regarding independent claim 8, this independent claim is a corresponding method claim of the apparatus claim 4 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 4 applies with equal force to this independent claim.
Dependent Claims
Regarding claims 2 and 5, Cui further teaches “wherein the receiving unit receives the instruction information included in broadcast information or a Random Access Response” (the SIB2 is included in a broadcast information from the eNB). 
Regarding claims 3 and 6, Cui does not teach but Kim further teaches “wherein the transmitting unit uses a resume ID in a scheme having a connection retention state as a state in which the context information is retained as the context retention information, and transmits a connection resume request message including the resume ID to the base station as the message” (paragraph no. 0185, the UE identifier reads on “resume ID” and this UE identifier is included in the modified RRC connection request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui, Ryu, and Kim by incorporating the additional teachings of Kim to quickly resume a connection between the network and the UE.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui, Ryu, and Kim by incorporating the additional teachings of Kim to quickly resume a connection between the network and the UE.
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments.  Applicant’s comments regarding the certified copies of the two remaining JP priority documents (JP2015-218015, JP2016-139715) are noted, and these certified copies will be retrieved in due course.
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
Applicant correctly argues, re claim 1, that the provisional of Martinez does not support the disclosure found in paragraph no. 0028 of the non-provisional application of 
Furthermore, in support of the unpatentability of claim 1, Cui et al., Pub. No. US 2016/0007213, (“Cui”) teaches “The UE obtains SIB2 information … the eNB adds information about the capability of the eNB in supporting an optimized small data processing method and the supported small data processing solutions into SIB2” (see paragraph no. 0189).  The optimized small data processing method and supported small data processing solutions are deemed analogous to the claimed “a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme.”  Cui was used to also reject the claims in the last office action.
Applicant further argues that “There is no teaching, suggestion, or motivation in either reference that could lead one of ordinary skill in the art to introduce SIB2, whose structure, usage, and functions differ substantially from those of SIB1, as a new feature for indicating CIoT EPS support.”  However, as delineated above, Martinez suggests using SIB2 and Cui teaches using SIB2 and hence, this argument is not deemed persuasive.  And while the structure, usage, and function of SIB2 may arguably differ from SIB1, this difference alone does not preclude usage of SIB2 in lieu of SIB1 to convey the claimed base station’s capability information to the user equipment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414